Citation Nr: 1701718	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO. 10-03 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a respiratory disability, to include as due to radiation and/or asbestos exposure.

2. Entitlement to service connection for hypertension, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977. This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. In February 2014, the Board denied the Veteran's claim for service connection for hypertension and remanded the issue of entitlement to service connection for a respiratory disability. The Veteran appealed the Board's denial of service connection for hypertension to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a Joint Motion for Remand (JMR), the Court, in a March 2015 Order, vacated the Board's February 2014 decision as to the denial of the issue of service connection for hypertension and remanded the matter to the Board. The Board then remanded both claims to the agency of original jurisdiction (AOJ) in June 2015 for further evidentiary development and adjudication. The claims have now been returned to the Board for further action. 

In July 2012, the Veteran presented testimony in a Travel Board hearing before the undersigned. A copy of the transcript has been associated with the claims folder.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Board again finds that additional development is warranted in this case before a decision may be rendered. A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As to the claim of respiratory disability due to asbestos exposure, the record suggests that the Veteran was exposed to asbestos and has, among his respiratory diagnoses, a diagnosis of acute asbestos pleurisy. It is unclear, however, if any asbestos exposure took place during service or if all exposure occurred post-service. VA has issued guidelines in VA Adjudication Procedure Manual M21-1 addressing adjudicating claims based on asbestos exposure. These guidelines state that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease and establish that VA must determine whether military records demonstrate evidence of asbestos exposure in service and whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran. See M21-1 Part IV, subpt. ii, ch. 1, § I.3; M21-1 Part IV, subpt. ii., ch. 2. § C.2.

In light of these guidelines, the Board instructed the AOJ in the June 2015 remand to conduct appropriate development, as mandated by the M21-1, to verify any potential exposure to asbestos during the Veteran's service. The Board instructed the AOJ to issue a formal finding regarding the likelihood that the Veteran was exposed to asbestos during his active service, including a rationale for the finding. However, the AOJ did not issue any such formal finding or conduct any other development related to the Veteran's contentions regarding his claimed exposure to asbestos. Thus, on remand, the AOJ must conduct the development mandated by the M21-1 to verify the Veteran's potential exposure to asbestos during service and issue a formal finding, with rationale, regarding the likelihood that the Veteran was exposed to asbestos during his active service. See Stegall, 11 Vet. App. at 271.

Regarding his contentions as to radiation exposure, the Veteran has asserted that he has a respiratory disability and hypertension as a result of exposure to radiation while serving at Enewetak Atoll. The Board previously noted in the February 2014 decision that the Veteran's military personnel records confirmed that he was assigned to Enewetak Atoll from May 31, 1977 to June 15, 1977, where he performed "clean-up" operations of a former nuclear test site. However, the Veteran's respiratory disability and hypertension are not among the diseases subject to presumptive service connection under 38 C.F.R. § 3.309(d)(2) and are also not among those disorders classified as a radiogenic disease under 38 C.F.R. § 3.311(b)(2). However, in its February 2014 remand, the Board indicated that the Veteran's respiratory disability may nevertheless be secondary to radiation exposure during his duty at Enewetak Atoll and determined that the claim should be forwarded to the Under Secretary for Benefits for further consideration of the claimed respiratory disability as directed under 38 C.F.R. § 3.311(c). In September 2014, a letter was sent to the Director of Compensation Service regarding the referral to the Under Secretary for Health per 38 C.F.R. § 3.311(c) pursuant to the Board's February 2014 remand.

In the interim, and before the respiratory claim had been considered by the Under Secretary for Health, the Veteran appealed the denial of service connection for hypertension to the Court. Per the JMR, the case was returned to the Board with a finding that the Board had not adequately considered the Veteran's statement that he was told that he had hypertension by a medical provider within one year of service, given that the Veteran is competent to make that type of statement. Moreover, the parties found that the issue of service connection for hypertension was intertwined with the issue of service connection for a respiratory disability because the Veteran has also contended that his hypertension is related to claimed in-service radiation exposure. 

Although hypertension is also not a presumptive disorder under 38 C.F.R. § 3.309(d)(2) and is not among those disorders classified as a radiogenic disease under 38 C.F.R. § 3.311(b)(2), direct service connection is not precluded under Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). Thus, the Board directed in the June 2015 remand that the hypertension claim must also be addressed by the Under Secretary for Benefits. However, no such development has yet been accomplished. Thus, on remand the AOJ must conduct further development on the Veteran's claims concerning both hypertension and a respiratory disability due to radiation exposure as set forth in 38 C.F.R. § 3.311(c), (d), and (e), beginning with obtaining a radiation dose estimate from the Under Secretary for Health. See 38 C.F.R. § 3.311(a)(2)(iii).

Lastly, pursuant to the June 2015 remand, the Veteran underwent VA hypertension examination in September 2015, with an addendum opinion added in March 2016. In the September 2015 report, the examiner noted that the Veteran had not demonstrated consistent elevated blood pressure in service and concluded that hypertension was thus not caused or aggravated by service. The examiner was then instructed to issue an additional opinion considering the Veteran's contention regarding having been told by his physician in 1978 that he had hypertension. However, in the March 2016 addendum opinion, the examiner dismissed the contention, reasoning only that the statement was made in the Veteran's own words and was not supported by documentation in the record from the physician in question. 

The Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). Here, the examiner did not adequately discuss the Veteran's statement regarding his 1978 diagnosis of hypertension, particularly in light of the finding of both the Board and the parties to the JMR that the Veteran is competent to state a diagnosis he was given. 

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain a medical nexus opinion regarding the Veteran's claimed hypertension, and specifically his competent report of having been told in 1978 that he had hypertension. Such opinion is needed to fully and fairly evaluate the claim of service connection for hypertension. See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1. Conduct appropriate development, as mandated by the VA Adjudication Procedure Manual M21-1, to verify any potential exposure to asbestos during the Veteran's service. A formal finding must be issued regarding the likelihood that the Veteran was exposed to asbestos during his active service. The finding must include a rationale and be associated with the record.

2. Continue development of the Veteran's report of possible exposure to radiation, including making any necessary determinations as to whether military records establish the Veteran's presence at a site at which radiation is claimed to have occurred. If it is determined in accordance with 38 C.F.R. § 3.311(a)(4) that the Veteran was exposed to ionizing radiation, then, in accordance with 38 C.F.R. § 3.311(a)(2)(iii), forward the Veteran's records concerning his radiation exposure, including any service records and his statements and testimony regarding radiation exposure, to the Under Secretary for Health, for preparation of a dose estimate. (If a specific estimate cannot be made, a range of possible doses should be provided.) If more information from the Veteran is required regarding specifics of his alleged exposure, he should be contacted and asked to provide the information.

3. If the above-requested development results in a positive dose estimate or any range of possible doses, refer the claim to the Under Secretary for Benefits for consideration of the Veteran's claim of exposure to ionizing radiation pursuant to the procedures outlined in 38 C.F.R. § 3.311(c), (d), and (e).

4. The claim must be reviewed by a physician to determine the etiology of the Veteran's hypertension. The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner. The examiner must provide a well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's hypertension is related to his time in service or began within a year of his separation from service. In rendering these opinions, the examiner must specifically discuss the Veteran's statement that his private physician told him in 1978, less than a year after his separation from service, that he had hypertension. The Board notes that the Veteran is competent to report what he was told about a diagnosis and instructs the examiner not to disregard the statement simply because it was made by the Veteran and not directly by the physician in question.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate. Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

5. Readjudicate the claims on appeal in light of all of the evidence of record. If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




